           Case 2:19-cv-01349-GMN-BNW Document 15 Filed 04/30/20 Page 1 of 2



     George Haines, Esq.
 1   Nevada Bar No. 9411
     HAINES & KRIEGER, LLC
 2
     8985 S. Eastern Avenue, Suite 350
 3
     Las Vegas, Nevada 89123
     Phone: (702) 880-5554
 4   FAX: (702) 385-5518
     Email: Ghaines@hainesandkrieger.com
 5   Attorneys for Plaintiff GARY M HEDRICK

 6                          IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEVADA
 7
                                                        )   Case No. . 2:19-cv-01349-GMN-BNW
 8                                                      )
     GARY M. HEDRICK,
                                                        )
 9                                                      )
                           Plaintiff,
                                                        )
10   v.                                                     NOTICE OF DISMISSAL AS TO
                                                        )
                                                            DEFENDANT EQUIFAX
                                                        )   INFORMATION SERVICES, LLC
11   EQUIFAX INFORMATION                                )
     SERVICES, LLC; USAA FEDERAL                        )
12                                                      )
     SAVINGS BANK,
13                         Defendant.
14          Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), EQUIFAX INFORMATION SERVICES,
15   LLC, the Defendant, not having filed or served answers or motions for summary judgment; the
16   Plaintiff in the above-entitled action, as to EQUIFAX INFORMATION SERVICES, LLC

17   requests, authorizes, and directs the Clerk of the Court to enter a judgment of dismissal, each

18   party to bear its own attorney’s fees and costs.

19          Dated:          April 29, 2020

20                                           Respectfully submitted,

21
                                             By:    /s/George Haines, Esq.
                                                    George Haines, Esq.
22                                                  Nevada Bar No. 9411
                                                    HAINES & KRIEGER, LLC
23                                                  8985 S. Eastern Avenue, Suite 350
                                                    Las Vegas, Nevada 89123
24                                                  Phone: (702) 880-5554
                                                    FAX: (702) 385-5518
25                                                  Email: Ghaines@hainesandkrieger.com
                                                    Attorney for Plaintiff
26
                                                   Page 1 of 2
27

28
         Case 2:19-cv-01349-GMN-BNW Document 15 Filed 04/30/20 Page 2 of 2




 1                                          ORDER
 2         IT IS HEREBY ORDERED that pursuant to the above Notice of Dismissal as to
 3   Defendant Equifax Information Services, LLC, (ECF No. 14), this action is DISMISSED.

 4         DATED this 30
                      ___ day of April, 2020.

 5
                                                ________________________________
 6
                                                Gloria M. Navarro, District Judge
 7
                                                United States District Court

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                            Page 2 of 2
27

28
